IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,846-01


                          EX PARTE FRANK ROBINSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 18-50042A-422-F IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault, threaten with a deadly weapon, and was

sentenced to sixty five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Robinson v. State, No. 05-20-00247-CR (Tex. App.—Dallas May 13, 2021) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On June 22, 2022, this Court remanded this matter to the trial court to obtain a response from

trial counsel and findings addressing Applicant’s claims that trial counsel was ineffective. The trial

court held a hearing on the merits of Applicant’s claims on September 26, 2022. At this hearing,

Applicant requested an attorney to represent him. The trial court did not appoint Applicant an
attorney until after the hearing concluded.

        We remand this application to the trial court to provide newly appointed habeas counsel an

opportunity to review the grounds raised in the application and consult with Applicant. If the trial

court elects to hold another hearing it shall do so with Applicant’s habeas counsel present. The trial

court shall make findings of fact and conclusions of law as to whether trial counsel’s performance

was deficient and Applicant was prejudiced. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 9, 2022
Do not publish